DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (claims 7-10) in the reply filed on 03/07/2022 is acknowledged. Claims 1-11 are pending; claims 1-6 and 11 are withdrawn from prosecution for being drawn to non-elected subject matter. Claims 7-10 are currently examined.


Information Disclosure Statement
The information disclosure statements (IDS)s submitted on 11/08/2019, 12/12/2019, and 01/21/2021 were considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kenmochi et al. (Examination of functional gap junctions in suicide gene stem cell therapy for malignant glioma. Regenerative medicine special issue, Program and abstracts from the 16th congress of the Japanese society for regenerative medicine. vol. 16, supplement, p. 346, ISSN 1347-7919, section 0-55-5, 01 February 2017;  -cited by Applicant). 
The reference disclose that the coadministration of ganciclovir and iPS derived neural stem cells having the herpes simplex virus thymidine kinase suicide gene is
effective in treating progressive glioma, a type of cerebral tumor (abstract text). 
Thus, the reference disclosed neural stem cells comprising a suicide gene, derived from the differentiation of the iPS cell transfected with a suicide gene. Given the breath of the instant claims, in the broadest reasonable interpretation, the reference anticipates the instant claims. 

Claims 7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwasa et al. (The potential utility of cell penetrating peptide fused suicide gene for glioblastoma multiforme in therapy with iPS derived neural stem cell transfected suicide gene. J. of Pharmacological Sciences, (MAR 2016) Vol. 130, No. 3, Suppl. S, pp. S92. .
The reference disclose that the coadministration of ganciclovir and iPS derived neural stem cells transduced with  lentiviral vectors expressing the herpes simplex virus thymidine kinase suicide gene HSV1tk is effective in treating progressive glioma, a type of cerebral tumor. The treatment is more effective than conventional therapy (abstract text).
Thus, the reference disclosed neural stem cells comprising a suicide gene, derived from the differentiation of the iPS cell transfected with a suicide gene. Given the breath of the instant claims, in the broadest reasonable interpretation, the reference anticipates the instant claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over either Kenmochi et al. or Iwasa et al. in view of either Kalimuthu et al. (Tet-On regulating
HSV-sr39tk suicide gene expressing mesenchymal stem cells with dual reporter system exert bystander effect on anaplastic thyroid cancer, J. Nucl. Med., 57, suppl. 2, 2016, abstract no. 1397, 2016) or Zheng et al. (The cell death and DNA damages caused by the Tet-On regulating HSV-tk/GCV suicide gene system in MCF-7 cells, Biomed Pharmacother., 68, 887-92, 2014)  or Reed et al.(U.S. Pub. 20100003226) (all cited by Applicant).
	The claims add the limitation that the suicide gene expression is regulated by addition of doxycycline.
The teachings of either Kenmochi et al. or Iwasa et al. are silent about the modes of regulation of the HSV-tk/GCV suicide gene system.

 Zeng et al. disclosed a Tet-On regulating system and a suicide gene HSV-tk that was used to transfect human breast cancer cell line MCF-7 and observed significant anti-tumor effects of HSV-tk/GCV/Tet-On, when using doxycycline and ganciclovir.  The system has a better therapeutic outcome by adjusting the dosage of GCV, or inducing the adjustment of gene expression level by controlling doxycycline and GCV dosage (Abstract and page 891).
Reed et al. teach methods and compositions for treating a subject comprising destroying diseased cells in the subject by causing the selective expression of a lethal polypeptide in cells that are expressing at least one disease marker gene ([0002]).
A diseased cell may have an abnormal phenotype as compared to other cells taken from the same source or tissue. Also amenable to treatment are neuronal stem cells, mesenchymal stem cells and embryonic stem cells. The stem cells may be pluripotent ([0025]-[0026]).
The cells, which were transfected with a system having HSV-tk enzyme under the control of a TetOn system, are treated with tetracycline or doxycycline in addition to ganciclovir. Treatment with tetracycline or doxycycline will lead to activation of the Teton promoter in cells expressing the disease marker gene of choice, which in turn will activate 
It would have been obvious for a person of ordinary skill in the art at the time that the invention was filed to have combined the teachings of  Kenmochi et al. or Iwasa et al. with the knowledge in the art  exemplified by either of the references of Kalimuthu et al. or Zeng et al. or Reed et al.  and obtain neural stem cells that may contain HSV-Tk gene under the control of a TetOn operator which is induced by addition of Doxycycline with a reasonable expectation of success. This is because known and tested techniques would have been used. Also, the therapeutic approach using the TetOn system can reduce adverse effects by artificial controlling of the suicidal TK gene expression by DOX.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647